

116 S2505 IS: Clean Air, Healthy Kids Act
U.S. Senate
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2505IN THE SENATE OF THE UNITED STATESSeptember 18, 2019Mr. Bennet (for himself, Mr. Whitehouse, Mr. Booker, Mr. Udall, Ms. Klobuchar, Ms. Hirono, Mr. Wyden, Mr. Blumenthal, Mr. Reed, Mr. Durbin, Ms. Cortez Masto, Mr. Sanders, Mrs. Feinstein, Mr. Markey, Mr. Heinrich, Mr. Van Hollen, Mrs. Gillibrand, Ms. Harris, Ms. Warren, Mr. Menendez, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide that Executive Order 13783 and certain rules  shall have no force or effect, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Clean Air, Healthy Kids Act. 2.Executive order, final rules, and proposed rules to have no force or effect (a)Executive orderExecutive Order 13783 (42 U.S.C. 13201 note; relating to promoting energy independence and economic growth)—
 (1)is null and void; (2)shall have no force or effect; and
 (3)may not be implemented, administered, enforced, or carried out by any Federal agency, including— (A)the Office of Management and Budget;
 (B)the Council of Economic Advisers; (C)the Council on Environmental Quality;
 (D)the Environmental Protection Agency; (E)the Department of the Interior; and
 (F)any other agency directed to implement the Executive order. (b)Federal rules (1)Final rules (A)In generalOn and after the date of enactment of this Act, the following rules are null and void:
 (i)The final rule issued by the Administrator of the Environmental Protection Agency entitled Repeal of the Clean Power Plan; Emission Guidelines for Greenhouse Gas Emissions From Existing Electric Utility Generating Units; Revisions to Emission Guidelines Implementing Regulations (84 Fed. Reg. 32520 (July 8, 2019)).
 (ii)The final rule issued by the Director of the Bureau of Land Management entitled Waste Prevention, Production Subject to Royalties, and Resource Conservation; Delay and Suspension of Certain Requirements (82 Fed. Reg. 58050 (December 8, 2017)).
 (iii)The final rule of the Secretary of Energy entitled Energy Conservation Program: Definition for General Service Lamps (84 Fed. Reg. 46661 (September 5, 2019)). (iv)The final rule of the Administrator of the Environmental Protection Agency entitled Adopting Requirements in Emission Guidelines for Municipal Solid Waste Landfills (84 Fed. Reg. 44547 (August 26, 2019)).
 (B)EffectOn and after the date of enactment of this Act, the portions of the Code of Federal Regulations amended by the rules described in subparagraph (A) shall be in effect as if the amendments made by those rules had not been made.
 (2)Proposed rulesThe applicable agency may not finalize the following rules: (A)The proposed rule issued by the Administrator of the Environmental Protection Agency entitled Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources Review (August 28, 2019).
 (B)The proposed rule issued by the Administrator of the Environmental Protection Agency and the Administrator of the National Highway Traffic Safety Administration entitled The Safer Affordable Fuel-Efficient (SAFE) Vehicle Rules for Model Years 2021–2026 Passenger Cars and Light Trucks (83 Fed. Reg. 42986 (August 24, 2018)).
 (C)The proposed determination of the Secretary of Energy entitled Energy Conservation Program: Energy Conservation Standards for General Service Incandescent Lamps (84 Fed. Reg. 46830 (September 5, 2019)). (c)Clean Air Act waiversNotwithstanding any other provision of law—
 (1)any rescission of a waiver granted to the State of California to enforce emissions standards under the Clean Air Act (42 U.S.C. 7401 et seq.)—
 (A)is null and void; and (B)shall have no force or effect; and
 (2)on and after the date of enactment of this Act, the Administrator of the Environmental Protection Agency may not rescind a waiver granted to the State of California to enforce emissions standards under the Clean Air Act (42 U.S.C. 7401 et seq.).
 3.No Federal funds availableNo Federal funds made available for any fiscal year may be used to implement, administer, enforce, or carry out—
 (1)the Executive order described in section 2(a); (2)a final rule or direct final rule described in section 2(b)(1)(A);
 (3)a proposed rule or a proposed determination described in section 2(b)(2); or (4)a rescission of a waiver described in section 2(c).
 4.Savings provisionNothing in this Act shall be construed to impair any authority granted to the President. 